Case 4:20-cv-11367-MFL-DRG ECF No. 8 filed 10/26/20          PageID.14    Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


CALVIN ROBINSON,

                    Plaintiff,                       Case No. 20-cv-11367
                                                     Hon. Matthew F. Leitman
v.

MICHIGAN DEPARTMENT OF
JUSTICE, GENESEE COUNTY,

               Defendant.
__________________________________________________________________/

          ORDER (1) SUMMARILY DISMISSING COMPLAINT
         WITHOUT PREJUDICE AND (2) CERTIFYING THAT AN
            APPEAL CANNOT BE TAKEN IN GOOD FAITH

      Plaintiff Calvin Robinson is confined at the Genesee County Jail in Flint,

Michigan. On May 5, 2020, Robinson, proceeding pro se, filed this action against

the Michigan Department of Justice, Genesee County. (See Compl., ECF No. 1.)

The Court granted Robinson’s application to proceed in forma pauperis, and he is

proceeding without prepayment of the filing fee in this action pursuant to 28 U.S.C.

§ 1915(a)(1). (See ECF No. 7.)

                                          I

      Under the Prison Litigation Reform Act of 1996, the Court is required to sua

sponte dismiss an in forma pauperis complaint before service on a defendant if it

determines that the action is frivolous or malicious, fails to state a claim upon which
Case 4:20-cv-11367-MFL-DRG ECF No. 8 filed 10/26/20          PageID.15    Page 2 of 4




relief can be granted, or seeks monetary relief against a defendant who is immune

from such relief. See 42 U.S.C. § 1997e(c); 28 U.S.C. § 1915(e)(2)(B). The Court

is similarly required to dismiss a complaint seeking redress against government

entities, officers, and employees that it finds to be frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief from a

defendant who is immune from such relief. See 28 U.S.C. § 1915A. A complaint is

frivolous if it lacks an arguable basis in law or in fact. See Neitzke v. Williams, 490

U.S. 319, 325 (1989).

      The Court construes a pro se civil rights complaint liberally. See Haines v.

Kerner, 404 U.S. 519, 520-21 (1972). Nonetheless, Federal Rule of Civil Procedure

8(a) requires that a complaint set forth “a short and plain statement of the claim

showing that the pleader is entitled to relief,” as well as “a demand for the relief

sought.” Fed. R. Civ. P. 8(a)(2), (3). The purpose of this rule is to “give the

defendant fair notice of what the claim is and the grounds upon which it rests.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citation omitted). While this

notice pleading standard does not require “detailed” factual allegations, it does

require more than the bare assertion of legal principles or conclusions. Twombly, 550

U.S. at 555. Rule 8 “demands more than an unadorned, the defendant-unlawfully-

harmed me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint

is insufficient “if it tenders ‘naked assertion[s]’ devoid of ‘further factual

                                          2
Case 4:20-cv-11367-MFL-DRG ECF No. 8 filed 10/26/20          PageID.16   Page 3 of 4




enhancement.’” Id. (quoting Twombly, 550 U.S. at 557). This standard applies fully

to complaints filed by pro se filers. See, e.g., Hill v. Lappin, 630 F.3d 468, 470-471

(6th Cir. 2010) (holding that the dismissal standard of Iqbal applies to a court’s

review of a complaint under § 1915(e)(2)(B) for failure to state a claim).

                                         II

      Robinson names the Michigan Department of Justice, Genesee County as the

only Defendant in this action. But his one-page Complaint asserts no factual

allegations and fails to specify any unconstitutional conduct by the Defendant. In

short, the Complaint fails to satisfy the minimum pleading requirements of Rule 8(a).

      On June 17, 2020, Robinson filed a pleading entitled “Claim” (see ECF No.

4), which the Court construes as a supplement to Robinson’s original Complaint.

Robinson’s supplement asks the Court to dismiss his state court conviction or reopen

the state court criminal proceeding because he received ineffective assistance of

counsel. Robinson’s challenge to his state court conviction is not properly raised in

this Complaint. “Habeas corpus is the exclusive remedy for a state prisoner who

challenges the fact or duration of his confinement and seeks immediate or speedier

release …”    Heck v. Humphry, 512 U.S. 677, 481 (1994).            For this reason,




                                          3
    Case 4:20-cv-11367-MFL-DRG ECF No. 8 filed 10/26/20            PageID.17     Page 4 of 4




Robinson’s supplement fails to state a claim and will be dismissed without

prejudice.1

                                             III

         For the reasons set forth above, the Court DISMISSES WITHOUT

PREJUDICE Robinson’s Complaint and Supplement (ECF Nos. 1, 4) pursuant to

28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b).

         The Court certifies that an appeal from this decision cannot be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Coppedge v. United States, 369 U.S. 438, 445

(1962).

         IT IS SO ORDERED.

                                           /s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
                                           UNITED STATES DISTRICT JUDGE

Dated: October 26, 2020


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 26, 2020, by electronic means and/or ordinary
mail.

                                                   s/Holly A. Monda
                                                   Case Manager
                                                   (810) 341-9764




1
 See Wheeler v. Dayton Police Dep’t., 807 F.3d 764, 767 (6th Cir. 2015) (claims dismissed under
Heck are typically dismissals without prejudice).
                                              4
